 Case: 4:19-cr-00367-ERW Doc. #: 41 Filed: 10/10/19 Page: 1 of 2 PageID #: 294



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
        Plaintiff,                            )
                                              )
vs.                                           ) Case No.: 19-CR-00367
                                              )
JOHN RALLO,                                   )
                                              )
        Defendant.                            )


                        MOTION FOR LEAVE TO FILE UNDER SEAL

        COMES NOW Defendant, John Rallo, by and through counsel, and hereby moves this

Court for leave to file his notice of filing under seal. In support of this motion, Defendant states

as follows:

        1.      Defendant’s notice of filing contains privileged and confidential information not

ordinarily available to the public.

        WHEREFORE, Defendant respectfully requests this Honorable Court grant him leave to

file his notice of filing under seal.

                                              Respectfully submitted,

                                              ROGERS SEVASTIANOS & BANTE, LLP



                                        By:          /s/ John P. Rogers
                                              JOHN P. ROGERS, #38743MO
                                              Attorney for Defendant
                                              120 S. Central Avenue, Suite 160
                                              Clayton, Missouri 63105
                                              (314) 354-8484/Facsimile (314) 354-8271
                                              jrogers@rsblawfirm.com


                                                 1
 Case: 4:19-cr-00367-ERW Doc. #: 41 Filed: 10/10/19 Page: 2 of 2 PageID #: 295



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 10, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Mr. Hal
Goldsmith, Assistant United States Attorney.




                                                2
